DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a corrected final office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 requires the absence of an amine salt of a phosphorus containing compound which is not supported by the disclosure as originally filed.  While applicants specification 
Claim 18 recites composition comprising no phosphorus compounds other than the ZnDTP which is not supported by the disclosure as originally filed.  While the disclosure recites specific phosphorus compounds such as antiwear compounds including phosphites, phosphates, phosphonates etc.., [see 0044 of applicant’s specification] which may be positively excluded, there is no support for excluding all phosphorus compounds that were not positively recited in the applicants’ disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim  1 – 7, 11 – 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripple (US 2009/0215657)
In regards to claims 1 – 4, 6, 7, Ripple teaches lubricating oil composition comprising at least one friction modifier and substantially free of zinc dialkyl dithiophosphate (ZnDTP), such as amounts of less than 0.5% or from 0.005 to 0.3%, thus allowing for the presence of such compounds in very small amounts [abstract, 0080].  The composition has a kinematic viscosity at 100ºC (Kv100) of preferably from 1 to 20 mm2/s (cSt) and thus would be expected to provide a Kv40 of within the claimed range [0020].  For instance, oils having VI of from 80 to 120 such as PAO’s having Kv100 of from 1.5 to 20 cSt provides Kv40 of from about 5 to about 200 cSt for the base oil which overlaps the claimed range [0019].  Since base oil is present in major amounts of from 75 to 95% the viscosity of the composition would be similar to that of the base oil, and would overlap the claimed range.
The one or more friction modifier can comprise fatty amines, fatty acid glycerides etc. and can be present in amounts of from 0.1 to 10% by weight of the composition [0068, 0077].  In Examples 1 – 8, the composition comprises a major amount of oil of lubricating viscosity (base oil) and additives such as 0.11% of oleylamine friction modifier and 0.5% by weight of glycerol monooleate (Table 2).  Glycerol monooleate meets the limitation of the compound of formula (1) of the claim when two of the groups from R11, R12 and R13 are hydrogen and the third is acyl group having the formula C(=O)R, where the R group has 17 carbon atoms from oleic acid.  The oleylamine meets the limitation of the structure of formula 2 of the claim when the groups R22 and R23 are hydrogen and the group R21 is C18 hydrocarbon group (oleyl).  

In regards to claims 11, 12, Ripple teaches use of the composition in hydraulic systems (i.e., hydraulically actuated part) of transportation machines such as farm tractor which is an industrial machine and to other devices such as transmissions etc., and thus when the composition is applied to such machines the method of lubricating such as machine is intrinsically provided.  Ripple teaches a corrosion test in agricultural equipment and an antiwear test as measured in tractor spiral bevel and final drive gear sets wherein the composition is used in a machine [0089 – 0091].
In regards to claim 5, Ripple teaches the composition that can comprise the at least one friction modifier such as oleylamine in amounts of up to 10% by weight of the composition, and wherein in some embodiments glycerol monooleate is useful in an amount of 0.5%, thus allowing for the use of the oleylamine in amounts of up to 9.5%.  Since oleylamine stoichiometrically comprises about 5.4% of nitrogen, the use of oleylamine in the composition at from 0 to 9.5% can provide nitrogen in calculated amounts of from 0 to 5130 ppm which overlaps the claimed range.
In regards to claims 13, 14, Ripple teaches the composition using in the claimed devices [0092].
In regards to claims 15, 16, 19, Ripple teaches the composition having the claimed ingredients which would be expected to have the same properties as claimed.
Claims 1 – 7, 11 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamano (US 2012/0238481)
In regards to claims 1 – 3, 7, Kamano teaches lubricating oil composition comprising a base oil (abstract).  The base oil is present in major amount of the composition and have a kinematic viscosity at 100C (Kv100) of from about 2 to 30 mm2/s (cSt) and a viscosity index (VI) of preferably 120 or more, thus providing a calculated Kv40 of from about 6 to about 350 cSt [0025, 0029].  Since the base oil is present in major amounts such as 88%, the viscosity of the composition would be similar to that of the base oil, and would overlap the claimed range in the absence of optional viscosity index (VI) improvers and/or if VI improvers are present in very small amounts [0068, Table 1].
The composition comprises a polar group B) which can be a glycerol monoester of a component <3> and having a formula 3 having a acyl group with R3 which is C3 to C24 alkyl (hydrocarbyl) group, or an amine compound of a component <4> and having a formula (VII) in which the group R16 are each independently hydrogen and the group R15 is C3 to C24 alkyl (hydrocarbyl) group, and wherein the component B) [0018].  The polar compounds is used singly or in mixture in amounts of from 0.01 to 5% [0067].  
The glycerol monoester meets the limitation of formula (1) of the claims and the amine compound of formula (VII) meets the limitation of formula (2) of the claims.  The composition are useful in internal combustion engines, power steering, transmissions, hydraulic systems [0132].  It is noted that the intended use limitation of the claimed fluid does not carry patentable weight as it does not further limit the composition as claimed.  However, the examiner notes that the composition comprises the claimed ingredients and is thus suitable to provide the intended use limitation of the claims.  The composition can comprise an antiwear such as zinc dithiophosphate [0121].
In regards to claims 4, 5, Kamano teaches the composition wherein the amine can be present at up to 5% in the composition which will provide nitrogen into the composition in amounts overlapping the claimed range.  For instance, if the amine is oleylamine having 5.4% nitrogen, the compound when used at up to 5% will provide from 0 up to 5000 ppm of nitrogen into the composition.
In regards to claims 11 – 14, Kamano teaches the composition for use in engines, transmission etc., thus providing for use in industrial machines of the claims such as transmissions, and in transportation vehicles which use transmissions and engines, thus providing for the claimed method. 
In regards to claims 15, 16, 19, Kamano teaches the composition having the claimed ingredients which would be expected to have the same properties as claimed.
In regards to claims 17, 18, Kamano teaches the composition which does not require the presence of amine salts of phosphorus compound, and also does not require other phosphorus compounds other than ZnDTP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.